Matter of Betters v Casterline (2021 NY Slip Op 06273)





Matter of Betters v Casterline


2021 NY Slip Op 06273


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


911 CAF 20-01097

[*1]IN THE MATTER OF SHANNON BETTERS, PETITIONER-APPELLANT,
vRAYMOND CASTERLINE, RESPONDENT-RESPONDENT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF COUNSEL), FOR PETITIONER-APPELLANT.

	Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered July 16, 2020 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition to modify a prior custody order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Family Court.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court